Mikoll, Yesawich Jr., Spain and Graffeo, JJ., concur.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the minimum terms imposed upon the convictions for kidnapping in the first degree under counts one and two of the indictment to 20 years and by directing that the sentences imposed upon the convictions for unlawful imprisonment in the first degree and escape in the second degree run concurrently with the sentences imposed upon the convictions for kidnapping in the first degree and kidnapping in the second degree, and, as so modified, affirmed.